Per Curiam.
The only alleged error which the appellant has attempted to present on this appeal was the overruling of his motion for a new trial, and the only matter which he attempts to present under such assignment was the giving of certain instructions.
The appellee has moved to “dismiss the appeal” for the reason “that the transcript is in such condition that no question is presented for our consideration.”
The appeal in this case appears to have been duly taken, and this court has jurisdiction of the parties and of the subject-matter. We know of no rule of this *573court, nor of any statute which would authorize us, under these circumstances, to dismiss this appeal.
However, an examination of the transcript of the record herein discloses that no exception was taken by the appellant to the giving of any of the instructions of .which he now attempts to complain. The record presents no question for our consideration. It being in this condition, the judgment of the trial court must be and is hereby affirmed.